Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s REMARKS have been reviewed.  The Restriction filed 27 April 2021 is held to have been proper when made and continues to be proper.  In view of this holding and further in view of applicant’s REMARKS the Restriction I hereby and now made Final. Applicant therefore is required to cancel each of the non-elected claims or take other appropriate action.
An Office Action on the merits of Claims 1-11 and 28 follows.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over  Cornelius et al (Pat. No 8,747,170 B2); hereinafter Cornelius et al.

Claims 1-7 and 28 are further rejected under 35 U.S.C. 103 as being unpatentable over Jaroschek (Pat. No 9,559,439 B2); hereinafter Jaroschek.
Jaroschek teaches an electrical connector which includes a cover member and a connector bushing wherein the bushing is partially encased and moveable in the cover member and having an electrical conductor section. (Cf. abstract)  Additionally Jaroschek teaches.an electrical connector (100) which includes a connector bushing (102) and a cover ember (104).  The connector bushing is in direct mechanical and electrical contact with electrical conductors and establishes both mechanical attachment and electrical contact between the two conductors.  Cover member (104) forms the outer surface of the assembled electrical connector (100).  Additionally Jaroschek teaches cover member (104) which includes a first half shell (106) and a second half shell (108) which separates the cover member (104) into two shells (106, 108). Two bearing pins (112) are used to provide support to the connector bushing (102) within the cover member (104) (Cols. 2-3). Additionally Jaroschek teaches a plurality of fastener receiving passageways (118) which extend radially toward bore (116).These receiving passageways (118) serve for inserting fasteners such as bolts or screws which secure the electrical conductors inside bore (116) when they are finally positioned. The fastener receiving passageways (118) may either be threaded for receiving a screw or have a .
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729